Citation Nr: 1615885	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for epilepsy.

2.  Entitlement to an initial rating in excess of 10 percent for a low back strain.

3.  Entitlement to an initial compensable rating for migraine headaches.

4.  Entitlement to an initial compensable rating for a right ovarian cyst.

5.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation based on the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2008 rating decision granted service connection for epilepsy (assigning a 40 percent disability rating), low back strain (assigning a 10 percent disability rating), migraine headaches (assigning a noncompensable (zero percent) disability rating), and right ovarian cyst (assigning a noncompensable disability rating), all with an effective date of May 28, 2008.  The September 2009 rating decision denied entitlement to a TDIU and special monthly compensation.

The Veteran testified at a videoconference hearing before the undersigned in February 2016 and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the course of his Board hearing, the Veteran's representative waived RO jurisdiction over evidence submitted following the hearing. 

The issues of increased initial ratings for a low back strain, migraine headaches, and right ovarian cyst, and entitlement to a TDIU and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the evidence is in relative equipoise on the issue of whether the epilepsy has manifested by an average of at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week.


CONCLUSION OF LAW

For the entire period of appeal, the criteria for an initial rating of 60 percent for epilepsy have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.121, 4.124a, Diagnostic Codes 8910, 8911 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2009, prior to the adjudication of the instant claim for a higher initial rating for epilepsy.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).      

The Veteran's claim for a higher initial rating for epilepsy is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for an increased initial rating.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her increased rating claim.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to the increased rating for epilepsy, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available and relevant service treatment records (STRs), VA medical records, and private medical records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2009 and March 2016 to obtain medical evidence regarding the nature and severity of the epilepsy.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with respect to the claim for a higher initial rating for epilepsy, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 8910, grand mal epilepsy, and Diagnostic Code 8011, petit mal epilepsy, are rated under the General Rating formula for major and minor seizures.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id.  

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating for Epilepsy

The Veteran contends that she has recurrent grand mal seizures, which warrant a higher rating.  See the July 2009 statement.

After careful review, the Board finds that the evidence is in relative equipoise on whether an increased rating of 60 percent for epilepsy is warranted under Diagnostic Codes 8910 and/or 8911, which requires a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  

In a June 2008 VA examination, the Veteran reported that she was diagnosed with epilepsy in service in June 2007, and had been on antiepileptic medication since then, including Topamax and Ativan.  She also reported that she last had a seizure in May 2008, and before that one on December 5, 2007.  The side effects were confusion and sleepiness.

Private treatment records indicate that the Veteran was seen in an ER after having two seizures witnessed by her husband in September 2008.  

The Veteran was seen at a private facility in January 2009 after having a seizure; it was unwitnessed but she was found on the floor by family.  She reported her last seizure was two weeks prior.  Results of a noncontrast head CT were normal.

The Veteran had another VA examination in June 2009.  She reported that although she was on Topamax and Ativan, she was still having grand mal seizures approximately 2-3 times per month, with the most recent one being in May 2009.  She also reported that she no longer drove due to the seizures.  The examiner indicated that the Veteran had a  previously diagnosed seizure disorder, not well controlled, grand mal type.  In addition, in a June 2009 VA examination for aid and attendance, the Veteran reported having 3-4 seizures approximately twice per week.  She stated that the Topamax and Ativan made her sleepy and drowsy most of the time.  

Later in June 2009, the Veteran became pregnant and stopped taking seizure medication.  In August 2009, the Veteran had had an episode of multiple seizures and went to an ER. She reported that she had begun taking her seizure medication two weeks prior after having a miscarriage.  A noncontrast head CT revealed no evidence of intracranial mass, shift, or bleed.  The treating doctor opined that the Veteran mostly likely had a recurrent seizure because of sub-therapeutic drug levels, especially the Topamax.  

In September 2012, the Veteran had VA neurology consultation.  She reported that her typical seizure semiology was a feeling of tingling in her hands prior to onset, then loss of consciousness with whole body shaking for approximately four minutes, followed by confusion and sleepiness lasting from a few hours to a day and a half.  She also reported having episodes of lost time, lasting an unknown number of minutes, which made her feel very sleepy afterward.  In October 2012, the Veteran reported that her last seizure was in May 2011.  She was taking Keppra and had been cleared to drive.

VA treatment records indicate that in February 2013, the Veteran denied having any grand mal seizures for the past few months, but her husband told her she had an absence-type seizure last week.  

Private treatment records indicate that in July 2014, the Veteran had a seizure at home, witnessed by her husband, in which she fell and hit her head.  

In October 2014, the Veteran reported in a VA neurology clinic appointment that she had a generalized tonic-clonic seizure in July, and had multiple petit mal seizures with the last episode earlier in the week.

In a May 2015 VA neurology clinic appointment, the Veteran reported having two generalized tonic-clonic seizures in the last four months, and multiple petit mal seizures with the most recent one being in March.

The Veteran and her spouse testified in a Board hearing in February 2016.  The Veteran asserted that she had three grand mal seizures in the past twelve months, including one in September 2015, and approximately 10 petit mal seizures per week.  She also stated she had very bad memory issues due to the epilepsy, that she did not drive, and that she was "down for days" after a grand mal seizure.  The Veteran's spouse testified that during a grand mal seizure, the Veteran would shake and he would call an ambulance, and that it took several days afterward for her to get her bearings back.

Most recently, the Veteran was afforded a VA seizure disorders examination in March 2016.  She reported that the most recent grand mal seizure was in November 2015.  The examiner indicated that the Veteran had two or more minor seizures in the past six months, and an average of 0-4 minor seizures per week.  The examiner also indicated that the Veteran had at least one major seizure in the past two years, with an average frequency of at least one major seizure in the past four months over the past year.

The evidence is in relative equipoise on the issue of whether the Veteran's disability picture due to the service-connected seizure disorder more closely approximates the criteria for the assignment of a 60 percent rating under Diagnostic Codes 8910 and/or 8911 for the entire period of appeal.  The medical evidence shows that the Veteran has a confirmed diagnosis of epilepsy with grand mal and petit mal seizures.  The evidence is in equipoise on the issue of whether the Veteran averaged at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week throughout the period on appeal.  As discussed in more detail above, the Veteran reported having grand mal seizures in September and December 2008; January, May, and August 2009; May 2011; July 2014; and May 2015.  She also reported having petit mal seizures "a lot," including in February 2013 and October 2014, and testified in the Board hearing that she had approximately 10 petit mal seizures per week.  In addition, the June 2009 VA examiner indicated that the Veteran's grand mal seizure disorder was not well controlled, and the February 2016 VA examiner noted that the Veteran had two or more minor seizures in the past six months, and an average of 0-4 minor seizures per week.  The examiner also indicated that the Veteran had at least one major seizure in the past two years, with an average frequency of at least one major seizure in the past four months over the past year.  Based upon these findings, the Board finds that an initial evaluation of 60 percent is warranted for the seizure disorder, and the appeal is granted to that extent. 

An evaluation in excess of 60 percent is not warranted for any period of the appeal.  The medical evidence does not demonstrate that the Veteran averaged at least one major seizure in three months over the last year, or more than ten minor seizures weekly, to warrant an 80 percent rating.  Rather, the evidence shows that the Veteran had, at most, three grand mal seizures in a year.  Moreover, the Veteran herself testified that she had 10 petit mal seizures per week, and the medical evidence of record shows that she reported having petit mal seizures in in February 2013 and October 2014.

In sum, a 60 percent rating is warranted for the epilepsy pursuant to Diagnostic Codes 8910 and/or 8911, and the appeal is granted to that extent.  The preponderance of the evidence weighs against the assignment of a disability rating in excess of 60 percent for the epilepsy for the entire period of appeal.


ORDER

Entitlement to an initial evaluation of 60 percent for epilepsy is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claims for higher initial ratings for a low back strain, migraine headaches, and a right ovarian cyst, the Veteran was most recently examined by VA for these disabilities in June 2009.  There is evidence that the disabilities have increased in severity since that time, including the Veteran's Board hearing testimony, in which she indicated that her symptomatology had worsened, including being diagnosed with other gynecological conditions in addition to the ovary cyst, being completely debilitated by migraines at least twice a week, and increased back pain.  Due to the Veteran's statements regarding her symptomatology, the Board finds new VA examinations are necessary.

With regard to the claim for entitlement for a TDIU, it is unclear whether the Veteran is currently unemployed.  A May 2015 letter to VA from the Veteran's case manager at Family Endeavors indicated that the Veteran was seeking employment and was expecting to start school.  As such, clarification on the Veteran's employment status is necessary.

Finally, with regard to the issues of entitlement to a TDIU and  special monthly compensation, any decision on increased ratings claims being remanded herein may affect the claims for a TDIU and special monthly compensation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU and special monthly compensation must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

2.  Schedule the Veteran for VA examinations to determine the current level of severity of the service-connected (a) low back strain, (b) migraine headaches, and (c) right ovarian cyst.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner(s) must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

With regard to the right ovary cyst, the examiner should specifically comment on any subsequently-diagnosed gynecological conditions.  The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that any diagnosed gynecological conditions are solely symptoms of the Veteran's service-connected right ovarian cyst, or are manifestations of a separate disability.  

If the examiner finds that the symptoms are manifestations of a separate disability, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.  

3.  After completing the above development, readjudicate the issues.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


